Appeals by plaintiff from a summary judgment entered in Supreme Court, Fulton County, in favor of defendant in Action No. 1, from an order denying plaintiff's cross motion of similar relief and from collateral orders relating thereto. The actions are in ejectment. In Action No. I, the State claims title to certain Adirondack lands which have been occupied by defendant and his predecessors for many years. Defendant also asserts title. The judgment appealed from recites the facts in detail and recites the long history of this litigation. The record supports the judgment. The orders and judgment are affirmed, with one bill of costs to respondent in Action No. 1. Foster, P. J., Brewster, Bergan and Coon, JJ., concur; Heffernan, J., taking no pai’t. [See 281 App. Div. 786.]